Title: Caspar Wistar to Thomas Jefferson, 28 May 1816
From: Wistar, Caspar,Otis, Bass
To: Jefferson, Thomas


          
            Dr Sir
             Philada May 28 1816
          
          The Bearer Mr Otis is an Artist of rising Character who has been settled in Philada Several years & has distinguished himself by his ingenuity as well as his obliging disposition. He has Several inventions which will interest you & if you have any Specimens of
			 Natural History to Copy he will I believe give you great Satisfaction by his execution—Expecting to write again in a few days I only Renew the declarations of Sincere Regard & attachment
			 which
			 are uniformly felt by
          
            Your obliged friend
            C Wistar
          
        